Citation Nr: 1411045	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-35 578	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for anxiety disorder.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a balance problem.  

4.  Entitlement to service connection for residuals of a facial injury.  

5.  Entitlement to service connection for impaired speech.  

6.  Entitlement to service connection for impaired vision.  

7.  Entitlement to service connection for polyneuropathy

8.  Entitlement to service connection for limited mobility.  

9.  Entitlement to service connection for a brain tumor.  

REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1999 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2009 and August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) 

In February 2010, the Veteran appeared at a hearing before a Decision Review Officer.  In March 2012, he appeared at hearing before the undersigned in March 2012.  A transcript of each hearing is the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the claims for service connection, additional private medical records have been identified.  As the record is incomplete, further development under the duty to assist is needed.  





Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records from Providence Hospital in Olympia, Washington, before December 25, 2008. 

2.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

